       Case 2:20-cv-02407-KJN Document 13 Filed 08/23/21 Page 1 of 2


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   SATHYA OUM, CSBN 255431
     Special Assistant United States Attorney
 5          Social Security Administration
 6          160 Spear St., Suite 800
            San Francisco, CA 94105
 7          Telephone: (510) 970-4846
            Facsimile: (415) 744-0134
 8
            Email: sathya.oum@ssa.gov
 9   Attorneys for Defendant

10
                                   UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12                                     SACRAMENTO DIVISION

13
     LUE POWELL, JR,                                  )    No. 2:20-cv-02407-KJN
14
                                                      )
15           Plaintiff,                               )    STIPULATION TO VOLUNTARY
                                                      )    REMAND PURSUANT TO
16                   v.                               )    SENTENCE FOUR OF 42 U.S.C.
17                                                    )    § 405(g) AND TO ENTRY OF
     KILOLO KIJAKAZI 1,                               )    JUDGMENT; ORDER
18   Acting Commissioner of Social Security,          )
                                                      )
19           Defendant.                               )
20                                                    )
                                                      )
21                                                    )
22
             IT IS HEREBY STIPULATED by the parties, through their undersigned counsel, and
23
     with the approval of the Court, that this action be remanded for further administrative
24
25
             1
26            Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
     Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be
27   substituted, therefore, for Andrew Saul as the defendant in this suit. No further action need be
28   taken to continue this suit by reason of the last sentence of section 205(g) of the Social Security
     Act, 42 U.S.C. § 405(g).


     Stip. to Remand; 2:20-cv-02407-KJN
                                                     -1-
       Case 2:20-cv-02407-KJN Document 13 Filed 08/23/21 Page 2 of 2


 1   proceedings pursuant to sentence four of 42 U.S.C. section 405(g). The Appeals Council will
 2   remand the case to an administrative law judge (ALJ) for a new decision. The Appeals Council
 3   will instruct the ALJ to reevaluate the medical evidence, reassess the residual functional
 4   capacity, and if required, offer the claimant the opportunity for a new hearing and take further
 5   action, as warranted, to complete the administrative record.
 6               The parties further request that the Clerk of the Court be directed to enter a final
 7   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 8   Commissioner.
 9
10   Dated: August 20, 2021                             LAW OFFICES OF LAWRENCE D. ROHLFING
11                                              By:     /s/ Lawrence D. Rohlfing
12                                                      LAWRENCE D. ROHLFING
                                                        * By email authorization on August 18, 2021
13                                                      Attorney for Plaintiff
14   Dated: August 20, 2021                             PHILLIP A. TALBERT
15                                                      Acting United States Attorney

16
                                                By:     /s/ Sathya Oum
17
                                                        Special Assistant United States Attorney
18                                                      Attorneys for Defendant

19
                                                       ORDER
20
           Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
21
     U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, IT
22
     IS ORDERED that the above-captioned action is remanded to the Commissioner of Social
23
     Security for further proceedings consistent with the terms of the Stipulation to Remand.
24
     Dated: August 23, 2021
25
26
27
     powe.2407
28


     Stip. to Remand; 2:20-cv-02407-KJN
                                                          -2-
